United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                          June 28, 2007
                                FOR THE FIFTH CIRCUIT
                                 _____________________
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                          No. 06-61124
                                        Summary Calendar
                                     _____________________

BILLY SHEPPARD,

                                                                      Plaintiff - Appellant,

                                                 v.

MELVIN ROBERTS, Transportation Officer; CHRISTOPHER B EPPS,
COMMISSIONER, MISSISSIPPI DEPARTMENT OF CORRECTIONS,

                                                          Defendants-Appellees.
                  __________________________________________________

                          Appeal from the United States District Court
                        for the Southern District of Mississippi, Jackson
                                   USDC No. 5:06-CV-130
                  __________________________________________________

Before REAVLEY, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Billy Sheppard (“Sheppard”) appeals the district court’s dismissal of his

§ 1983 action concerning injuries incurred when a prison vehicle carrying Sheppard was involved

in an accident. We affirm.

       The district court sua sponte dismissed Sheppard’s suit for failure to exhaust

administrative remedies under the Prison Litigation Reform Act., 42 U.S.C. § 1997e(a). He has

since fulfilled the administrative remedy review but the district court’s decision must be affirmed


       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
on other grounds. See Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992). In this case,

Sheppard alleges, at most, negligence on the part of the vehicle driver and the Commissioner for

hiring the driver. “[T]he Due Process Clause of the Fourteenth Amendment is simply not

implicated by a negligent act of an official causing unintended loss of or injury to life, liberty, or

property.” Daniels v. Williams, 474 U.S. 327, 328, 106 S. Ct. 662, 663 (1986). Thus, Sheppard

has not stated a claim for a constitutional violation under § 1983. We affirm the dismissal with

prejudice.

AFFIRMED.




                                                   2